Name: COMMISSION REGULATION (EC) No 1264/95 of 1 June 1995 fixing the corrective amount applicable to the refund on cereals
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  trade policy
 Date Published: nan

 2 . 6 . 95 IEN Official Journal of the European Communities No L 122/35 COMMISSION REGULATION (EC) No 1264/95 of 1 June 1995 fixing the corrective amount applicable to the refund on cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden , and in particular Article 13(4) thereof, Whereas Article 13 (4) of Regulation (EEC) No 1766/92 provides that the export refund applicable to cereals on the day on which application for an export licence is made, adjusted for the threshold price in force during the month of exportation, must be applied on request to exports to be effected during the period of validity of the export licence ; whereas, in this case, a corrective amount may be applied to the refund ; Whereas Commission Regulation (EEC) No 1533/93 of 22 June 1993 laying down certain detailed rules under Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the cereals and the measures to be taken in the event of disturbance on the market for cereals (2), as last amended by Regulation (EC) No 3304/94 f), allows for the fixing of a corrective amount for the products listed in Article 1 ( l)(c) of Regu ­ lation (EEC) No 1766/92 ; whereas that corrective amount must be calculated taking account of the factors referred to in Article 2 of Regulation (EEC) No 1533/93 ; Whereas the world market situation or the specific re ­ quirements of certain markets may make it necessary to vary the corrective amount according to destination ; Whereas the corrective amount must be fixed at the same time as the refund and according to the same procedure ; whereas it may be altered in the period between fixings ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 381 3/92 (4), as last amended by Regulation (EC) No 150/95 ( 5), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (% as last amended by Regula ­ tion (EC) No 1053/95 0 ; Whereas it follows from applying the provisions set out above that the corrective amount must be as set out in the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The corrective amount referred to in Article 1 ( 1 ) (a), (b) and (c) of Regulation (EEC) No 1766/92 which is appli ­ cable to export refunds fixed in advance in respect of malt shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 2 June 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 June 1995. For the Commission Franz FISCHLER Member of the Commission {') OJ No L 181 , 1 . 7. 1992, p . 21 . o OJ No L 151 , 23 . 6. 1993, p . 15 . 0 OJ No L 341 , 30 . 12. 1994, p . 48 . (4) OJ No L 387, 31 . 12. 1992, p. 1 . (5) OJ No L 22, 31 . 1 . 1995, p. 1 . H OJ No L 108 , 1 . 5 . 1993, p. 106. 0 OJ No L 107, 12. 5. 1995, p. 4 . No L 122/36 [ EN Official Journal of the European Communities 2 . 6. 95 ANNEX to the Commission Regulation of 1 June 1995 fixing the corrective amount applicable to the refund on cereals (ECU/ tonne) Product code Destination (') Current 1st period 2nd period 3rd period 4th period 5th period 6th period 6 7 8 9 10 11 12 0709 90 60 000  ________ 0712 90 19 000  _______ 10011000 200  _______ 1001 10 00 400         100190 91 000  _______ 100190 99 000 01 0 0 0 0 0   1002 00 00 000 01 00000-   1003 00 10 000  _______ 1003 00 90 000 01 00000   1004 00 00 200  _______ 1004 00 00 400 01 00000   1005 10 90 000  _______ 1005 90 00 000  _______ 1007 00 90 000  _______ 1008 20 00 000  _______ 110100 11000         110100 15 100 01 0 - 35,00 - 35,00 - 35,00 - 35,00   110100 15 130 01 0 - 35,00 - 35,00 - 35,00 - 35,00   110100 15 150 01 0 - 35,00 - 35,00 - 35,00 - 35,00   110100 15 170 01 0 - 35,00 - 35,00 - 35,00 - 35,00   110100 15 180 01 0 - 35,00 - 35,00 - 35,00 - 35,00   110100 15 190  _______ 110100 90 000         1102 10 00 500 01 0 - 35,00 - 35,00 - 35,00 - 35,00   1102 10 00 700         1102 10 00 900         11031110 200         1103 1110 400         1103 1110 900         1103 1190 200         1103 1190 800         (') The destinations are identified as follows : 01 all third countries. NB : The zones are those defined in amended Commission Regulation (EEC) No 2145/92 (OJ No L 214, 30. 7 . 1992, p. 20).